J-S57037-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :       IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
              v.                            :
                                            :
ANDRE RAYMELLE WATLEY,                      :
                                            :
                    Appellant               :            No. 645 EDA 2017

                  Appeal from the PCRA Order January 27, 2017
             in the Court of Common Pleas of Northampton County,
               Criminal Division, No(s): CP-48-CR-0001039-2014

BEFORE: PANELLA, SOLANO and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED NOVEMBER 14, 2017

        Andre Raymelle Watley (“Watley”), pro se, appeals from the Order

denying his first Petition for Relief filed pursuant to the Post Conviction Relief

Act (“PCRA”).1 We affirm.

        In its Opinion, the PCRA court set forth the relevant factual and

procedural history underlying the instant appeal, which we adopt as though

fully restated herein. See PCRA Court Opinion, 4/18/17, at 1-6.

        In his appellate brief, Watley presents 23 claims for our review:

        1.     [Whether] [Attorney] Alexander Karam[’s] (PCRA counsel)
        Finley[2] Letter was insufficient as a matter of law when PCRA
        [c]ounsel failed to (1) detail the nature and extent of his review;
        (2) list each issue [that Watley] wished to have reviewed; [and]
        (3) explain in the No[-]Merit Letter why [Watley’s] issues are
        meritless, in relation to Pro Se Issues[?]



1   42 Pa.C.S.A. §§ 9541-9546.

2 See Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en
banc).
J-S57037-17



     2.   [Whether the PCRA court] erred in concurring with and
     accepting [PCRA counsel’s] defective Finley Letter, allowing
     [PCRA counsel] to withdraw[?]

     3.     [Whether PCRA counsel] was [c]onstitutionally ineffective
     for failing to present [a] “Sworn Affidavit” made by eye-witness
     “George J. Groller” [(“Groller”),] which [PCRA counsel] failed to
     submit[,] that raised a question of assurance to [Watley’s] actual
     innocence at [the] evidentiary hearing [on] October 25th,
     2016[?]

     4.    [Whether PCRA counsel] was [c]onstitutionally ineffective
     for failing to request a continuance to present eye-witness []
     Groller to testify[?]

     5.     [Whether PCRA counsel] was [c]onstitutionally ineffective
     for failing to submit/forward [Watley’s] Pro Se PCRA Petition[,]
     filed on December 12th, 2016, claiming [that PCRA counsel] was
     ineffective for abandoning to present [sic] “Sworn Affidavit” and
     [the] Commonwealth[’s] failure to turn over favorable
     exculpatory information in [Watley’s] favor[?]

     6.    [Whether] [t]he Commonwealth’s prosecution team (i.e.[,]
     the police) used third[-]party hearsay information from
     [Trooper] Michael Acevedo [(“Trooper Avecedo”)] to implicate
     [Watley] in the incident[?]

     7.    [Whether] [t]he Commonwealth violated [Watley’s]
     [c]onstitutional [r]ights to [d]ue [p]rocess by withholding
     exculpatory information favorable to [Watley]?

     8.    [Whether] [t]he Commonwealth’s team (i.e.[,] the police)
     violated [Watley’s] [c]onstitutional right[] to [d]ue [p]rocess and
     [Pa.R.Crim.P.] 573 (Right to Discovery & Inspection)[?]

     9.    [Whether PCRA counsel] was [c]onstitutionally ineffective
     for failing to obtain exculpatory information that [the]
     Commonwealth’s prosecution team (i.e.[,] police) withheld from
     [d]iscovery and [i]nspection that [Watley] requested[,] and
     requested [PCRA counsel] to retrieve by subpoena[?]

     10. [Whether PCRA counsel] was [c]onstitutionally ineffective
     for failing to assert that [plea counsel was] ineffective for


                                 -2-
J-S57037-17


     violating [Watley’s] [d]ue [p]rocess [r]ights for fil[l]ing out
     [Watley’s] guilty plea colloquy, failing to provide [Watley] with
     legal right [sic] to read and understand [the] plea[?]

     11. [Whether plea counsel] was [c]onstitutionally ineffective
     for violating [Watley’s] [d]ue [p]rocess [r]ights by filling out
     [the] written plea colloquy[?]

     12. [Whether plea counsel] was [c]onstitutionally ineffective
     for wrongly inducing [Watley] to plead guilty?

     13. [Whether PCRA counsel] was [c]onstitutionally ineffective
     for failing to assert that [plea counsel was] ineffective for failing
     to    appeal     [Watley’s]     sentence   that     the    on[-]the
     [-]record colloquy was insufficient to support [the] written
     colloquy as a matter of [Pa.R.Crim.P.] 590[?]

     14. [Whether plea counsel] was [c]onstitutionally ineffective
     for failing to appeal [Watley’s] sentence on direct appeal as
     requested[?]

     15.    [Whether plea counsel] was [c]onstitutionally ineffective
     for    failing  to    file  omnibus    pre-trial   motions     to
     challenge/suppress: (1) the [s]tatute of limitations; (2)
     [Pa.R.Crim.P.] 600 (180 days); (3) [s]uggestive [i]dentification;
     (4) [s]ubpoena [e]xculaptory [i]information; [and] (5)
     [s]uppression of [e]vidence[?]

     16. [Whether] [t]he Commonwealth allowed fraud upon the
     court [by] accepting [plea counsel’s] forging [of Watley’s]
     signature on [the] Rule 600 waiver[?]

     17. [Whether] [t]he Commonwealth had no jurisdiction to try
     [Watley] since the [s]tatute of [l]imitation[s] had passed[?]

     18.    [Whether] [t]he Commonwealth’s team (i.e.[,] the police)
     violated [Watley’s] [c]onstitutional rights to [d]ue [p]rocess of
     [l]aw [by] delaying to inform [him of the] tolling provision
     having passed for the statute of limitations[?]

     19. [Whether] [t]he Commonwealth’s prosecution team (i.e.[,]
     the police) conducted [a] suggestive identification of [Watley]?




                                  -3-
J-S57037-17


     20. [Whether plea counsel] was [c]onstitutionally ineffective
     for failing to investigate [the] case[?]

     21. [Whether plea counsel] was [c]onstitutionally ineffective
     for failing to meet with [Watley] to consult over [the] case and
     prepare [the] defense[?]

     22. [Whether plea counsel] was [c]onstitutionally ineffective
     for failing to interview [Watley’s] alibi witnesses[?]

     23. [Whether PCRA counsel] was [c]onstitutionally ineffective
     for failing to preserve [Watley’s] issues[?]

Brief for Appellant at 4-6 (issues renumbered for ease of disposition,

footnote added, some emphasis and capitalization omitted).

     We will address Watley’s first and second issues together.         First,

Watley claims that the PCRA court improperly granted PCRA counsel

permission to withdraw, where PCRA counsel’s Finley letter failed to (a)

detail the nature and extent of his review, (b) list each issue Watley wished

to have reviewed, and (c) set forth why Watley’s pro se issues lack merit.

Id. at 16. Watley argues that PCRA counsel’s No-Merit Letter was deficient

because it failed to include Watley’s claim of a violation of Brady v.

Maryland, 373 U.S. 83 (1963). Brief for Appellant at 16. Watley further

disputes his PCRA counsel’s assertion that his guilty plea was knowing and

voluntary, because Watley had been “forbidden” to read the plea colloquy,

initial each page, and did not fill out the written plea colloquy. Id. Watley

also challenges his PCRA counsel’s calculations regarding his Pa.R.Crim.P.

600 claim, as well as counsel’s conclusion that a statute of limitations

challenge lacked merit. Id. at 16-17.


                                 -4-
J-S57037-17

      In his second claim, Watley argues that PCRA counsel’s Finley letter

was defective and therefore, the PCRA court erred in permitting counsel to

withdraw. Id. at 17. Watley argues that the PCRA court further erred in not

appointing new counsel to represent him, following his claim of PCRA

counsel’s ineffectiveness. Id. In support, Watley challenges PCRA counsel’s

conclusion that the claim of a Brady violation was waived, and that Watley’s

Rule 600 claim lacks merit. Id.

      In its Opinion, the PCRA court addressed these first two issues and

concluded that they lack merit. See PCRA Court Opinion, 4/18/17, at 6-7

(regarding PCRA counsel’s compliance with Finley), 11-12 (pertaining to

Watley’s statute of limitations claim), 12 (pertaining to Watley’s Brady

claim). We agree with the reasoning of the PCRA court, as set forth in its

Opinion, and affirm on this basis with regard to Watley’s first two claims.3

See id.; see also Commonwealth v. Barbaro, 94 A.3d 389, 391 n.2 (Pa.

Super. 2014) (concluding that the appellant’s guilty plea waived any claim of

error pursuant to Rule 600).

      Watley’s third, fourth and fifth claims pertain to an affidavit signed by

Groller.   In his third claim, Watley argues that his PCRA counsel rendered

ineffective assistance by failing to present newly discovered evidence, i.e.,

the affidavit of Groller. Brief for Appellant at 21. In this affidavit, Groller


3We will address Watley’s challenges related to his written plea colloquy in
more detail, infra.



                                  -5-
J-S57037-17

stated that he had witnessed two men enter the victim’s home, but did not

see Watley enter the home. See PCRA Court Opinion, 4/18/17, at 17-18.

In his fourth claim, Watley argues that his PCRA counsel rendered ineffective

assistance by not requesting a continuance so that the testimony of Groller

could be presented. Brief for Appellant at 24. Watley also argues that his

PCRA counsel abandoned him, and was ineffective for not presenting

Groller’s affidavit.   Id. at 25.   According to Watley, he should have been

afforded new counsel upon PCRA counsel’s “abandonment.” Id. at 25-26.

      Our review of the record discloses that Watley failed to present his

claims regarding the Groller affidavit in his pro se PCRA Petition, his

amended PCRA Petition, or in his Reply to PCRA counsel’s Finley letter.

Rather, Watley raised the Groller affidavit, for the first time, in his Concise

Statement of matters complained of on appeal. See Statement of Matters,

¶¶ 3-5.    Accordingly, these claims are waived. See Commonwealth v.

Rose, 2017 Pa. Super. LEXIS 756, *12 (deeming an issue waived where the

specific objection was not raised for the first time until it was included in the

appellant’s Pa.R.A.P. 1925(b) statement).4

      In his sixth claim of error, Watley asserts that the Commonwealth

improperly used third-party hearsay information to implicate him in the

crimes. Brief for Appellant at 44. In support, Watley asserts that the police


4 Even if Watley had preserved his third, fourth and fifth claims, we would
conclude that they lack merit, for the reasons stated in the PCRA court’s
Opinion. See PCRA Court Opinion, 4/18/17, at 15-18.


                                    -6-
J-S57037-17

used “hearsay” statements from Randy Hayward (“Hayward”), from a

separate incident, to implicate Watley in the instant case.      Id.   Watley

contends that when the police detective investigating his case received this

information, he improperly took no further action to interview Hayward, or to

obtain a written statement from him.       Id.   Watley also contends that

Hayward’s photograph was never presented to the victim for review. Id. at

45.   Watley claims that the photograph of him, used for identification by

police, should have been excluded as “fruits of the poisonous tree.” Id.

      It appears that Watley challenges the investigation conducted by the

police.   This claim is not cognizable under the PCRA.5    See 42 Pa.C.S.A.

§ 9543(a)(2)(i)-(vii) (setting forth the cognizable claims under the PCRA).

Consequently, we discern no error or abuse of discretion by the PCRA court

in denying Watley relief.

      In his seventh, eighth and ninth claims, Watley directs our attention to

a report made by the victim to Lehigh County Prison authorities.       Watley

argues that his plea counsel rendered ineffective assistance by failing to

obtain this report.   Brief for Appellant at 26-27. According to Watley, the

victim reported to prison authorities that two of his attackers were being

housed in the Lehigh County Prison unit. Id. at 27. Watley states that he


5 Further, “upon entry of a guilty plea, a petitioner waives all defects and
defenses except those concerning the validity of the plea, the jurisdiction of
the trial court, and the legality of the sentence imposed.” Commonwealth
v. Pitts, 981 A.2d 875, 886 (Pa. 2009) (citation omitted).



                                  -7-
J-S57037-17

was not incarcerated at the time, “nor did [the victim] know of [] Watley[’s]

identity.” Id. Watley asserts that this report would have shown that he was

mistakenly identified by the victim.     Id.   Watley asserts that his PCRA

counsel rendered ineffective assistance by not raising this claim or

addressing it in his Finley letter. Id. at 26. In addition, Watley asserts that

the Commonwealth’s failure to produce this evidence violated the United

States Supreme Court’s holding in Brady. Id. at 32-33.

      In its Opinion, the PCRA court deemed the underlying claim waived:

      [Watley] waived this claim by failing to raise it on direct appeal.
      [42 Pa.C.S.A.] § 9544(b); (see also N.T., 10/25/[]16, at 30[]
      (Guilty Plea Counsel noting that [Watley] did not ask him to file
      an appeal), [Exhibit] CW5 (letter from Guilty Plea Counsel
      indicating his willingness to file an appeal if requested by
      [Watley]).)….

PCRA Court Opinion, 4/18/17, at 12. We agree with and adopt the sound

reasoning of the PCRA court, as set forth above.6 See id. We additionally

note the following.

      By entering a guilty plea, Watley waived all non-jurisdictional defects

and defenses, including a claim that the Commonwealth had failed to comply

with the rules of discovery. See Commonwealth v. Jones, 929 A.2d 205,

212 (Pa. 2007) (stating that a plea of guilty waives all non-jurisdictional


6  We additionally note that Watley did not claim PCRA counsel’s
ineffectiveness, in this regard, in his pro se PCRA Petition, his Amended
Petition, or in his Reply to the Finley letter. Thus, it is waived on this basis
as well. See Rose, 2017 Pa. Super. LEXIS 756, at *12 (deeming an issue
waived where the specific objection was not raised for the first time until it
was included in the appellant’s Pa.R.A.P. 1925(b) statement).


                                  -8-
J-S57037-17

defects and defenses). Accordingly, Watley is not entitled to relief on this

basis. See id.

      In his tenth, eleventh, twelfth and thirteenth claims, Watley asserts

ineffectiveness assistance of counsel related to his guilty plea. In his tenth

claim, Watley argues that PCRA counsel rendered ineffective assistance by

failing to assert that plea counsel violated his due process rights by filling

out the written plea colloquy for Watley. Id. at 19. Watley argues that as a

result, plea counsel deprived Watley of the opportunity to read and

understand the plea and his rights. Id. Watley also includes a claim that

plea counsel rendered ineffective assistance by not investigating his claim or

meeting with Watley as requested. Id. According to Watley, plea counsel’s

failure to meet with him resulted in counsel being unaware that Watley

wished to withdraw his plea. Id.

      In his eleventh claim, Watley again asserts that his plea counsel

violated his due process rights by reading the written plea colloquy to him,

and not allowing him to have access to it. Id. In his twelfth claim, Watley

asserts that his plea counsel wrongly induced him to plead guilty. Id. at 27-

28. Watley argues that counsel told Watley that he had no chance to win at

trial, and if he went to trial, the judge would impose consecutive sentences.

Id. at 28.   Watley asserts that his plea counsel thus forced him to plead

guilty, and ignored his assertions of innocence. Id.




                                   -9-
J-S57037-17

      In his thirteenth claim, Watley argues that his PCRA counsel rendered

ineffective assistance by not alleging plea counsel’s ineffectiveness for not

challenging the on-the-record plea colloquy. Id. at 20. Watley asserts that

plea counsel rendered ineffective assistance by not filing a direct appeal

claiming that the on-the-record colloquy “was insufficient to support [the]

written colloquy as a matter of [Pa.R.Crim.P.] 590.” Brief for Appellant at

20.

      In its Opinion, the PCRA court addressed Watley’s arguments based

upon plea counsel’s failure to meet with him and investigate the case, and

concluded that these arguments lack merit.          See PCRA Court Opinion,

4/18/17, at 8-11.   We agree with the sound reasoning of the PCRA court, as

set forth in its Opinion, and affirm on this basis as to this claim. See id.

      Our review further discloses that, in his Pa.R.A.P. 1925(b) Concise

Statement, Watley raised no claim that he had been forbidden to read, fill

out or initial his guilty plea colloquy. Accordingly, these related claims are

waived. See Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005)

(recognizing that the failure to raise claims in a court-ordered Pa.R.A.P.

1925(b) statement will result in waiver of those claims on appeal).

      Regarding Watley’s claim of ineffective assistance by PCRA counsel for

failing to allege plea counsel’s ineffectiveness, we note the following. To be

eligible for relief based on a claim of ineffective assistance of counsel, the

petitioner must demonstrate, by a preponderance of the evidence, that (1)



                                  - 10 -
J-S57037-17

the underlying claim is of arguable merit; (2) no reasonable basis existed for

counsel’s action or omission; and (3) there is a reasonable probability that

the result of the proceeding would have been different absent such error.

Commonwealth v. Steele, 961 A.2d 786, 796 (Pa. 2008).

      “Our law presumes that a defendant who enters a guilty plea was

aware of what he was doing.     He bears the burden of proving otherwise.”

Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super. 2003) (internal

citation omitted).   “[A] plea of guilty will not be deemed invalid if the

circumstances surrounding the entry of the plea disclose that the defendant

had a full understanding of the nature and consequences of his plea and that

he knowingly and voluntarily decided to enter the plea.” Commonwealth

v. Reid, 117 A.3d 777, 783 (Pa. Super. 2015) (citation omitted).

      “A valid plea colloquy must delve into six areas: 1) the nature of the

charges, 2) the factual basis of the plea, 3) the right to a jury trial, 4) the

presumption of innocence, 5) the sentencing ranges, and 6) the plea court’s

power to deviate from any recommended sentence.”          Commonwealth v.

Morrison, 878 A.2d 102, 107 (Pa. Super. 2005); Pa.R.Crim.P. 590,

Comment.

      During the plea colloquy, the trial court informed Watley of the

charges against him, see N.T., 7/1/15, at 2-3; the factual bases for the

plea, see id. at 8-10; his right to a jury trial, see id. at 3-4; the

presumption of innocence, see id. at 3; the sentencing ranges, see id. at 4-



                                 - 11 -
J-S57037-17

6; and the court’s power to deviate from any recommended sentences, see

id. at 8. When the trial court asked Watley whether he had filled out the

written plea colloquy form, Watley responded in the affirmative.7 See id. at

6-7. Watley also informed the court that he fully understood his rights, as

set forth in the written colloquy, and was satisfied with his plea counsel’s

advice to him.      Id. at 7.      Watley admitted to the facts underlying the

charges against him. Id. at 8-10.

        Thus, the record establishes that Watley tendered a knowing,

intelligent plea, and that there is no merit to Watley’s underlying claim of

ineffective assistance of plea counsel.       Consequently, we cannot conclude

that PCRA counsel rendered ineffective assistance by failing to challenge plea

counsel’s alleged ineffectiveness in this regard.      See Commonwealth v.

Reaves, 923 A.2d 1119, 1128 n.10 (Pa. 2007) (concluding that the failure

to satisfy any prong of the test for ineffectiveness will require rejection of

the claim).




7   As this Court has explained,

        a defendant may not challenge his guilty plea by asserting that
        he lied while under oath, even if he avers that counsel induced
        the lies. A person who elects to plead guilty is bound by the
        statements he makes in open court while under oath and he may
        not later assert grounds for withdrawing the plea which
        contradict the statements he made at his plea colloquy.

Commonwealth v. Turetsky, 925 A.2d 876, 881 (Pa. Super. 2007)
(citations omitted).


                                     - 12 -
J-S57037-17

      In his fourteenth claim, Watley argues that his plea counsel failed to

file a requested direct appeal. Brief for Appellant at 34. Watley asserts that

plea counsel violated his constitutional rights by not filing an appeal. Id. at

31-32.

      Watley did not raise this claim in his pro se PCRA Petition, the

Amended Petition, or his Reply to PCRA counsel’s Finley letter. Accordingly,

it is waived. See Rose, 2017 Pa. Super. LEXIS 756, at *12 (deeming an

issue waived where the specific objection was not raised for the first time

until it was included in the appellant’s Pa.R.A.P. 1925(b) statement).

      In his fifteenth claim of error, Watley argues that his plea counsel

rendered ineffective assistance by not filing omnibus pretrial motions to

challenge (1) the statute of limitations, (2) the application of Pa.R.Crim.P.

600, and (3) a suggestive identification procedure. Brief for Appellant at 29.

Watley further argues that his counsel failed to subpoena exculpatory

information. Id. Watley argues that his plea counsel did not act in his best

interests when he failed to “Amend and Submit” the omnibus pretrial

Motions filed by Watley, pro se, and by abandoning those issues.           Id.

Watley further argues that his plea counsel improperly failed to challenge

the victim’s identification of him as one of the perpetrators, as well as the

statute of limitations and the violation by the Commonwealth of Rule 600.

Id. at 29-30.




                                 - 13 -
J-S57037-17

      In his related, sixteenth through nineteenth claims, Watley again

challenges the Commonwealth’s violation of Rule 600, its failure to notify

Watley of the expiration of the statute of limitations period, and its improper

use of a suggestive identification procedure. See id. at 37-41.

      In its Opinion, the PCRA court addressed these claims and concluded

that they lack merit. See PCRA Court Opinion, 3/18/17, at 11-12 (related to

the statute of limitations and the alleged exculpatory evidence), 12-14

(related to the victim’s identification of Watley), 14-15 (related to Watley’s

Rule 600 challenge). We agree with the sound reasoning of the PCRA court

and affirm on this basis with regard to these claims. See id.8

      In his twentieth through twenty-second issues, Watley claims that his

plea counsel rendered ineffective assistance by not investigating the case,

meeting with Watley, and interviewing potential alibi witnesses.      Brief for

Appellant at 30-31 (claiming the failure to interview witnesses), 42-44

(claiming the failure to consult with Watley and investigate the case).

      In its Opinion, the PCRA court addressed these claims and concluded

that they lack merit. See PCRA Court Opinion, 3/18/17, at 8-11. The PCRA

Court’s findings are supported in the record and its legal conclusions are




8  See Commonwealth v. Jones, 929 A.2d 205, 212 (Pa. 2007)
(recognizing that “[a] plea of guilty constitutes a waiver of all
nonjurisdictional defects and defenses.”).




                                 - 14 -
J-S57037-17

sound. We therefore affirm on the basis of the PCRA court’s Opinion with

regard to these claims. See id.

      Finally, Watley argues that his PCRA counsel rendered ineffective

assistance by failing to preserve Watley’s claims. Brief for Appellant at 45.

According to Watley, counsel was required to discover issues of merit and

amend the issues presented in his pro se PCRA Petition. Id. In particular,

Watley asserts that PCRA counsel rendered ineffective assistance by not

preserving issues related to the legality of his sentence, the withholding of

exculpatory information, and plea counsel’s representation to the trial court

that Watley understood his guilty plea. Id. Watley offers no legal analysis

as to each of these assertions. To the extent that Watley’s claims are not

addressed supra, we conclude that they are waived. See Commonwealth

v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (stating that “where an appellate

brief fails to provide any discussion of a claim with citation to relevant

authority or fails to develop the issue in any other meaningful fashion

capable of review, that claim is waived.” (citation omitted)).

      Order affirmed.




                                  - 15 -
J-S57037-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 11/14/2017




                          - 16 -
                                                                      Circulated 10/17/2017 11:53 AM




                   IN TH COURT OF COMMON PLEAS OF                                  ·~,
                  NORTHAMPTON COUNTY, PENNSYLVANIA
                             CRIMINAL

COMMONWEALTH OF                             )
PENNSYLVANJCA                               )         No. C-48-CR-1039-2014
                                            )
             v.                             )
                                            )
ANDRE RAYMELLE WA                           )
    Defendant                               )

      PENNSYLVANIA               ULE OF APPELLATE PROCEDURE 1925 a
                                      STATEMENT

      AND NOW, this 1       th   day of April, 2017, it is hereby specified that the

place in the record whe          the reasons in support of the order appealed from

may be found is the Co rt's "Order of Court Dismissing Defendant's Petition

for Post-Conviction Coll teral Relief" ("Dismissal Order"), filed on January

27, 2017, as supplemen ed herein.1




        On March 2, 2017, De endant filed a "Statement of Matters Complained of Purs[ua]nt
to Rule 1925(b) of the Penns lvania Rules of [Appellate] Procedure" ("Concise Statement").
All of the issues raised in t e Concise Statement, with the exception of issues 1 and 2,
either were not raised in th s Court and are thus waived, pursuant to Rule of Appellate
Procedure 302(a), are alrea y discussed in the Statement of Reasons contained in the
Dismissal Order, or are too ague for the Court to respond to and are thus waived. See
Commonwealth v. Thompson, 778 A.2d 1215, 1223-24 (Pa. Super. 2001) (issues raised in
concise statement waived if t o vague for the court to identify and address).

                                            1
         On July 1, 2015, Defendant pleaded guilty to one count of robbery as a

felony     of the    second     degree, 2 one count      of terroristic   threats    as a

misdemeanor of the first degree,3 and one count of aggravated assault as a

felony    of the first     degree.4        On July 22, 2015,     the    Court sentenced

Defendant to an aggregate sentence of six to twenty years in state prison.

Defendant did not appeal from the judgment of sentence.

         On June 7, 2016,          Defendant,    acting pro se, filed a "Petition        for

Post[- ]Conviction       Collateral    Relief"   ("PCRA Petition"),    pursuant     to   the

Post[- ]Conviction Relief Act ("PCRA"), 42 Pa.CS.A. §§ 9541-9546.                 On June

14, 2016, James P. Madsen, Esquire was appointed to represent Defendant

with regard to his PCRA Petition.           On August 11, 2016, Attorney Madsen filed

an Amended PCRA Petition, raising the following three issues: 1) Defendant's

guilty plea counsel, James F. Brose, Esquire ("Guilty                 Plea Counsel") was

ineffective for failing to challenge a pre-trial identification of Defendant; 2)

Guilty Plea Counsel was ineffective for failing to seek dismissal of the case

 pursuant to the statute           of limitations;   and 3) Guilty     Plea Counsel was

 ineffective for failing to seek dismissal of the case pursuant to Pennsylvania

 Rule of Criminal Procedure 600(0)(1).

          On August 24, 2016, Attorney Madsen's appointment as Defendant's

 counsel was vacated, and Alexander J. Karam, Jr., Esquire was appointed to

 2
          18 Pa.C.S.A. § 3701(a)(1)(iv).
 3
          Id. § 2706.
 4
          Id. § 2702(a)(1).

                                                 2
represent Defendant.      Attorney Karam chose to rely on the Amended PCRA

Petition filed by Attorney      Madsen, and a hearing was held thereon on

October 25, 2016.       Thereafter, the Court set a briefing schedule for the

parties.

      On November 18, 2016, the Court received a No-Merit Letter from

Attorney Karam, wherein he indicated that, based on the record made at the

hearing and his review of the file, there was no issue that would entitle

Defendant to post-conviction        collateral   relief in this case.       Accordingly,

Attorney Karam requested permission to withdraw his appearance and noted

that he was sending a copy of the No-Merit Letter to Defendant with

instructions about continuing pro se or with private counsel. 5

       On December 21, 2016, the Court filed a Notice indicating that it

intended to dismiss Defendant's Amended PCRA Petition.               In the Notice, the

Court vacated Attorney       Karam's appointment to represent Defendant and

notified Defendant that he could proceed pro se or retain private counsel."


5
         On December 12, 2016, Defendant filed a pro se petition for post-conviction
collateral relief. However, because Defendant was represented by counsel at the time of
this filing, the Court took no action on the pro se petition and referred it to Defendant's
counsel. See Pa.R.Crim.P. 576(A)(4). The issue that Defendant attempted to raise in the
pro se petition relates to issues 3, 4, and 5 in the Concise Statement, which the Court will
address further infra.
6
         On January 5, 2017, after Attorney Karam's appointment was vacated, Defendant
filed another pro se "Petition for Post[- ]Conviction Collateral Relief" ("Second PCRA
Petition"). As Defendant's appeal from the Dismissal Order is pending in the Superior Court,
this Second PCRA Petition remains pending before this Court pursuant to Commonwealth v.
Lark, 746 A.2d 585, 588 (Pa. 2000) ("[W]hen an appellant's PCRA appeal is pending before
a court, a subsequent PCRA petition cannot be filed until the resolution of review of the
 pending PCRA petition by the highest state court in which review is sought, or upon the
expiration of the time for seeking such review.").

                                             3
On December 30, 2016, Defendant, acting pro se, timely filed a "Reply &

Answer to Counsel's Turner/Finley No Merit Letter" ("Response"),                  pursuant

to Rule 907(1) and Commonwealth              v. Pitts, 981 A.2d       875, 879 n.3 (Pa.

2009) (noting challenge to no-merit               letter and withdrawal      of appointed

counsel is waived if not raised in response to notice of intention to dismiss

PCRA petition).7       In the Response, Defendant             raised the following         five

issues: 1) Attorney       Karam was incorrect in concluding              that Guilty Plea

Counsel was not ineffective for failing to seek dismissal of the case pursuant

to Rule 600; 2) Attorney Karam was incorrect in concluding that Guilty Plea

Counsel was not ineffective for failing to seek dismissal of the case pursuant

to the statute of limitations;      3) Attorney Karam's No-Merit Letter failed to

address Defendant's       claim pursuant to Brady v. Maryland,                373 U.S. 83

(1963), which was raised in Defendant's original pro se PCRA Petition; 4)

Attorney Karam was incorrect in concluding that Defendant's guilty plea was

knowing, intelligent, and voluntary; and 5) Attorney Karam was incorrect in

concluding    that   Guilty    Plea Counsel was not           ineffective    for failing     to

challenge the pre-trial identification of Defendant.




7
       In Commonwealth v. Henkel, 90 A.3d 16 (Pa. Super. 2014), the Superior Court
discussed the difficulty in enforcing PCRA petitioners' rule-based right to effective counsel.
The court noted that "[p]ossible non-legislative solutions to alleviate the problem could
include requiring a notice of intent to dismiss in all first-time petition cases, even after an
evidentiary hearing." Henkel, 90 A.3d at 29 n.4. That is exactly the procedure that was
employed in this case. However, the Court notes that it mistakenly titled its Notice as a
"Notice of Intention to Dismiss Defendant's Petition for Post-Conviction Collateral Relief
Without a Hearing."

                                              4
     On January 27, 2017, the Court entered the Dismissal Order that is

the subject    of the instant   appeal.   In the Dismissal Order, the Court

dismissed     Defendant's   Amended   PCRA    Petition   and,   by extension,   his

underlying pro se PCRA Petition, finding that Guilty Plea Counsel was not

ineffective, Defendant's guilty plea was knowing, intelligent, and voluntary,

and Defendant waived his Brady claim.

     After the Court ordered him to do so, Defendant filed his Concise

Statement, in which he raises the following pertinent issues:

             1.      Whether [Attorney Karam's No-Merit] Letter was
      insufficient as a matter of law when [Attorney Karam] failed to
      (1) detail the nature and extent of his review; (2) list each issue
      the petitioner wished to have reviewed; [and] (3) explain in the
      No[- ]Merit Letter why [Defendant]'s issues are meritless[,] in
      relation to ...  pro se issue 1?

             2.    Whether PCRA Court erred in concurring with and
      accepting [Attorney    Karam]'s defective [No-Merit]   Letter,
      allowing [Attorney Karam] to withdraw?

             3.   Whether    [Attorney   Karam] was constitutionally
      ineffective for failing to present 'sworn affidavit' made by
      eye[]witness "George J. Grolier" in which he {[Attorney Karam]}
      failed to submit "newly[- ]discovered" evidence that raised a
      question of assurance as to [Defendant]'s actual innocence at
      evidentiary hearing on October zs", 2016?

             4.   Whether     [Attorney  Karam] was constitutionally
      ineffective for failing to submit/forward [Defendant]'s pro se
      PCRA petition filed on December 12th, 2016[,] claiming he
      {[Attorney Karam]} was ineffective for abandoning to present
      "sworn affidavit" and Commonwealth['s] failure to turn over
      favorable "exculpatory["] information in [Defendant]'s favor?




                                          5
             5.   Whether    [Attorney   Karam] was constitutionally
      ineffective for failing to request a continuance to present
      eye[]witness George J. Grolier to testify?

(Concise Statement 1-2 (suggested answers omitted).)8

       First, Defendant asserts that Attorney Karam's No-Merit Letter was

insufficient   as to PCRA Ground #1 in Defendant's original, pro se PCRA

Petition, which was filed on June 7, 2016.            PCRA Ground # 1 asserted that

Guilty Plea Counsel was ineffective          for a multitude of reasons, including

failing to meet with Defendant to prepare a defense, failing to investigate

the case, failing     to challenge the pre-trial        identification,   and failing    to

challenge the case under the statute of limitations.

              Counsel petitioning to withdraw from PCRA representation
       must ...     review the case zealously. Turner/Fin/ey[9] counsel
       must then submit a "no-merit" letter to the trial court . . .
       detailing the nature and extent of counsel's diligent review of the
       case, listing the issues which petitioner wants to have reviewed,
       explaining why and how those issues lack merit, and requesting
       permission to withdraw.

             Counsel must also send to the petitioner: (1) a copy of the
       "no merit" letter/brief; (2) a copy of counsel's . petition to
       withdraw; and (3) a statement advising petitioner of the right to
       proceed pro se or by new counsel.

              Where counsel submits a petition and no-merit letter that
        ... satisfy the technical demands of Turner/Finley, the court ...
        must then conduct its own review of the merits of the case. If

8
        The Court has not reproduced issues 6 through 23,. all of which either were not
 raised in this Court, are already discussed in the statement of reasons contained in the
 Dismissal Order, or are too vague to permit review and are thus waived. See note 1, supra.
 In addition, several of the issues are essentially duplicative of each other or are subsumed
 within one of the issues reproduced above.
 9
        Commonweelth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v. Finley, 550
 A.2d 213 (Pa. Super. 1988).

                                              6
         the court agrees with counsel that the claims are without merit,
         the court will permit counsel to withdraw and deny relief.

Commonwealth v. Walters, 135 A.3d 589, 591 (Pa. Super. 2016) (quoting

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012)).

         In his No-Merit Letter, Attorney Karam stated that he "review[ed]     the

docket, the file, the transcript of the PCRA hearing[,] and the record made."

(No-Merit     Letter   1.)    Therefore,   he detailed the nature   of his review.

Additionally, Attorney Karam listed and discussed all of the issues raised in

PCRA Ground #1, concluding and explaining that none of them had any

merit.     Accordingly, Attorney Karam's No-Merit Letter was not defective as

alleged by Defendant.

         In the second issue raised in his Concise Statement, Defendant claims

that this Court erred in agreeing with Attorney Karam's assessment that all

of Defendant's claims lacked merit.           Because this issue essentially claims

that the Court erred in dismissing his PCRA Petition, the Court will discuss

the merits of Defendant's PCRA issues.           Because all such issues did indeed

lack merit, Defendant is not entitled to appellate relief.

                Ineffective assistance of counsel claims arising from the
          plea-bargaining    process   are eligible     for    PCRA review.
         Commonwealth ex rel. Dadario v. Goldberg, 565 Pa. 280, 773
         A.2d 126 (2001) (holding all constitutionally recognized claims of
         ineffective assistance are cognizable under PCRA). "Allegations
         of ineffectiveness in connection with the entry of a guilty plea
         will serve as a basis for relief only if the ineffectiveness caused
         the defendant to enter an involuntary or unknowing plea."
         Commonwealth v. Moser, 921 A.2d 526, 531 (Pa. Super. 2007)
         (quoting Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa.

                                             7
     Super. 2002)).   "Where the defendant enters his plea on the
     advice of counsel, the voluntariness of the plea depends on
     whether counsel's advice was within the range of competence
     demanded of attorneys in criminal cases." Moser, supra.

           The standard for post-sentence withdrawal of guilty
           pleas dovetails with the arguable merit/prejudice
           requirements for relief based on a claim of ineffective
           assistance of plea counsel, . . . under which the
           defendant must show that counsel's deficient
           stewardship resulted in a manifest injustice, for
           example, by facilitating entry of an unknowing,
           involuntary, or unintelligent plea. This standard is
           equivalent to the "manifest injustice" standard
           applicable to all post-sentence motions to withdraw a
           guilty plea.

     Commonwealth v. Morrison, 878 A.2d 102, 105 (Pa. Super.
     2005) (en bane), appeal denied, 585 Pa. 688, 887 A.2d 1241
     (2005) (internal citations omitted).

Commonwealth v. Kelley, 136 A.3d 1007, 1012-13 (Pa. Super. 2016).           In

addition, a defendant's "mere dissatisfaction with counsel does not work a

violation of his Sixth Amendment right to counsel.       Without more, such

dissatisfaction could not create a situation which we would recognize as

coercing a guilty plea."   Commonwealth v. Egan, 469 A.2d 186, 190 (Pa.

Super. 1983).

     The Court begins with Defendant's assertions that Guilty Plea Counsel

was ineffective for failing to meet with him to consult about the case and for

failing to investigate the case. This particular claim is one uniquely familiar




                                       8
to Defendant, who has raised it before in a separate, prior PCRA case,                 1°   in

which the Superior Court stated:

      "[C]ounsel is not deemed ineffective per se merely because of
      the short amount of time he has met with his client."
      Commonwealth v. Porter, 556 Pa. 301, 728 A.2d 890, 896
      (1999). "[T]he time actually spent by counsel with the accused
      discussing his case is not necessarily related to, and affords no
      basis for inferring, the extent of total trial preparation."
      Commonwealth v, Owens, 454 Pa. 268, 312 A.2d 378, 381
       (1973)..  Rather, "to establish [ineffectiveness of counsel, the
      defendant] must establish that counsel inexcusably failed to
       raise issues which, had they been raised, would have afforded
       [the defendant] relief." Porter, 728 A.2d at 896.

Commonwealth v. Watley, 153 A.3d 1034, 1046 (Pa. Super. 2016) (some

alterations in original); see also Commonwealth v. Dade, 418 A.2d 661, 662

(Pa. Super. 1980) ("The length of time counsel consults with his client is but

one factor determining whether the chosen course was reasonable.").

       With regard to meeting with Defendant, Guilty Plea Counsel testified at

the PCRA hearing that he met and spoke with Defendant several times and

that Defendant ultimately agreed with Guilty Plea Counsel's assessment that

his chances at trial were not strong.         (See N.T., 10/25/2016,       at 17:11-20,


 10
       In that case, Defendant

       was convicted of two counts of firearms not to be carried without a license,
       one count of possession with intent to deliver ("PWID") ecstasy, one count of
       criminal conspiracy to commit PWID, one count of possession of ecstasy, one
       count of possession of a small amount of marijuana, one count of false
       identification to law enforcement, and two summary offenses. The court
       imposed consecutive sentences of 42-84 months on the firearms charges, 60-
       120 months on the PWID charge, 4-12 months on the false identification
       charge, and a consecutive sentence of 15-30 days on the marijuana charge.

 Commonwealth v. Watley, 153 A.3d 1034, 1038 (Pa. Super. 2016) (footnotes omitted).

                                             9
20:9-21,    22:22-25:20,    29:7-14,   68:17-69:22.)   This represents sufficient

consultation with Defendant regarding his case.

      With regard to investigating potential witnesses,

             [c]ounsel has a general duty to undertake reasonable
      investigations    or make reasonable decisions that render
      particular investigations    unnecessary. . . .     The duty to
      investigate, of course, may include a duty to interview certain
      potential witnesses; and a prejudicial failure to fulfill this duty,
      unless pursuant to a reasonable strategic decision, may lead to a
      finding of ineffective assistance ....



            When raising a failure to call a potential witness claim, the
      PCRA petitioner    satisfies the performance        and prejudice
      requirements ... by establishing that:

              (1) the witness existed; (2) the witness was
              available to testify for the defense; (3) counsel knew
              of, or should have known of, the existence of the
              witness; ( 4) the witness was willing to testify for the
              defense; and (5) the absence of the testimony of the
              witness was so prejudicial as to have denied the
              defendant a fair trial.

      Commonwealth         v. Washington, 592 Pa. 698, 927 A.2d 586, 599
      (2007).

Commonwealth       v. Johnson, 966 A.2d 523, 535-36 (Pa. 2009) (citations

omitted).

      In his pro se PCRA Petition, Defendant referred, in vague terms, to the

 fact that Guilty Plea Counsel failed to interview potential witnesses by the

 names of Eddie Matos and Tywaan Hendricks.              (PCRA Pet. 1] 6A PCRA

 Ground # 1.)     However, at no time did Defendant ever plead or provide


                                           10
evidence showing that either Matos or Hendricks was willing to testify for the

defense.   (See N.T., 10/25/2016,    at 47:1-16, 65:7-11, 75:23-76:11       (here,

Guilty Plea Counsel noted that, based upon the statement            Matos gave to

police, he would not have been a helpful defense witness; nevertheless, he

would have investigated      him further had Defendant not expressed a desire

to accept a plea deal).)      Therefore, Defendant has not met his burden of

establishing that Guilty Plea Counsel was ineffective for failing to interview

these potential witnesses.

       In his Amended PCRA Petition and pro se PCRA Petition, Defendant

asserted that Guilty Plea Counsel was ineffective for failing to seek dismissal

of the case pursuant to the applicable statute of limitations.         The salient

statute of limitations is found at section 5552 of the Judicial Code, which

states that a prosecution for a "major offense," or a conspiracy to commit

one, must be commenced within five years after it is committed or conspired

to be committed.      42 Pa.C.S.A. § 5552(b)(1),      (3).   "[A]    prosecution is

commenced ...       when ...     an information   under section 8931(b) [of the

Judicial Code] (relating to indictment and information) is issued, or when a

 warrant, summons or citation is issued, if such warrant, summons or citation

 is executed without unreasonable delay." Id. § 5552(e).

       Every offense charged in the information in this case was governed by

 this five-year statute of limitations.   The events giving rise to the charges

 occurred on February 3, 2009.       According to the magisterial     district court

                                          11
docket sheets, a warrant for Defendant's arrest was issued on January 31,

2014, and was returned served on February 24, 2014.                  Thus, the warrant

was issued within the five-year period and executed without unreasonable

delay."    Accordingly,    there was no basis for challenging Defendant's case

based upon the statute of limitations.12

      In PCRA Ground #2 of his pro se PCRA Petition, Defendant claimed

that the Commonwealth         violated Brady by failing to turn over a statement

allegedly made by the victim to a counselor at Lehigh County Prison.                     As

discussed in the Dismissal Order, Defendant waived this claim by failing to

raise it on direct appeal.        Id. § 9544(b);     (see also N.T., 10/25/2016,         at

30: 18-32:6 (Guilty Plea Counsel noting that Defendant did not ask him to

file an appeal),     Ex. CWS (letter from Guilty Plea Counsel indicating                 his

willingness to file an appeal if requested by Defendant).)              In addition, prose

PCRA Ground #3 raised the statute of limitations,                 which the Court has

already discussed above.

       In his Amended PCRA Petition and in PCRA Ground #4 of his pro se

 PCRA Petition, Defendant claimed that Guilty Plea Counsel was ineffective for

failing to move to suppress a "suggestive            identification."     The photograph

 11
         Defendant was in jail for a separate case at the time the instant arrest warrant was
 issued, thus explaining the delay in its execution. (See N.T., 10/25/2016, at 39:3-40:20.)
 12
         In his No-Merit Letter, Attorney Karam found that Defendant's statute of limitations
 issue lacked merit because "[a] police criminal complaint was filed on January 31, 2014, (5
 years less 3 days from the offense date)."        (No-Merit Letter 2.) While this is true, a
 prosecution is commenced either upon the issuance of a warrant or the filing of an
 information, not a criminal complaint. Nevertheless, Attorney Karam was ultimately correct
 that the case was commenced within the statute of limitations.

                                             12
that   was,   allegedly,    used to       secure an identification              of    Defendant    is

attached, in black and white, to Defendant's Response to the Court's Notice

as Exhibit A.     At the PCRA hearing, Guilty Plea Counsel testified that he

concluded that a challenge to the identification based upon the photograph

would    have    been      unsuccessful,     and      this    Court     agrees.         (See    N.T.,

10/25/2016, at 7:20-8:23,         22:15-23:7,        74:5-75:22,       78:9-79:1.)

        "Photographs       used   in line-ups        are     not   unduly      suggestive      if the

suspect's picture does not stand out more than the others, and the people

depicted all exhibit similar facial characteristics."               Commonwealth v. Stiles,

143 A.3d 968, 978 (Pa. Super. 2016) (quoting Commonwealth v. Fulmore,

25 A.3d 340, 346 (Pa. Super. 2011)).                  Here Defendant's sole argument is

that he is wearing prison clothes in the photograph.                          However, that fact,

assuming it is true,         is not obvious to the naked eye, and Defendant's

 photograph has no other unique characteristics that would make it stand out

from any others.           Further,     Guilty Plea Counsel testified                that there was

 nothing in the photo array that made him believe that Defendant's stood

 out. (N.T., 10/25/2016, at 78:9-20.)            For these reasons, Guilty Plea Counsel

 correctly    assessed     that   his    chances      of     getting    the    identification     and

 photograph suppressed were low and that a better strategy was to forgo a

 motion to suppress in favor of negotiating a plea deal, especially in light of

 the eyewitness testimony          that the Commonwealth                was prepared to offer

 against Defendant.         Cf. Commonwealth v. Little, 359 A.2d 788, 790 (Pa.
                                                13
1976) ("[G]iven ...      eyewitness testimony, counsel's advice to enter a plea

of guilty without pursuing the avenue of a motion to suppress is not ground

upon which to         reasonably    question    counsel's   stewardship.");   see also

Commonwealth v. Chumley, 394 A.2d 497, 505 (Pa. 1978) ("Counsels'

failure    to file frivolous   motions   cannot support       a claim that    counsels'

'ineffectiveness'     induced [a]   plea and rendered it invalid.").          For these

reasons, Guilty Plea Counsel was not ineffective              for failing to move to

suppress the photo identification.

          In his Amended PCRA Petition, Defendant alleged that Guilty Plea

Counsel should have moved to dismiss the charges pursuant to Rule 600(A).

                 For purposes of determining the time within which trial
          must be commenced pursuant to paragraph (A), paragraph
          (C)(l) makes it clear that any delay in the commencement of
          trial that is not attributable to the Commonwealth when the
          Commonwealth has exercised due diligence must be excluded
          from the computation of time. Thus, the inquiry for a judge in
          determining whether there is a violation of the time periods in
          paragraph (A) is whether the delay is caused solely by the
          Commonwealth when the Commonwealth has failed to exercise
          due diligence. See, e.g., Commonwealth v. Dixon, 589 Pa. 28,
          907 A.2d 468 (2006); Commonwealth v. Matis, 551 Pa. 220, 710
          A.2d 12 (1998).        If the delay occurred as the result of
           circumstances beyond the Commonwealth's control and despite
           its due diligence,      the time   is excluded.    See, e.g.,
           Commonwealth v. Browne, 526 Pa. 83, 584 A.2d 902 (1990);
           Commonwealth v. Genovese, 493 Pa. 65, 425 A.2d 367 (1981).

 Pa.R.Crim.P. 600 explanatory cmt.

          Here, the    record does not reflect any period of delay that             was

 attributable to the Commonwealth's lack of due diligence, let alone enough


                                               14
to warrant a Rule 600 motion.      Accordingly, Guilty Plea Counsel was not

ineffective for failing to pursue a Rule 600-based challenge.

      Finally, the Court will address the issue that Defendant raises in issues

3-5 of his Concise Statement and that he attempted to raise in his pro se

petition filed on December 12, 2016, which the Court could not consider

because it was an improper hybrid filing.         Defendant asserts that Attorney

Karam was ineffective for failing to present to the Court an affidavit in which

George J. Groll er, who left the victim's residence prior to the assault, states

that he did not see Defendant enter the residence that day, although he saw

two other males arriving as he was leaving.          The affidavit also states that

the victim has, since the time of the assault, failed to mention Defendant's

name to Grolier when describing the individuals responsible for the assault.

First, the Court notes that, technically, Defendant has waived this claim on

appeal by not raising it in this Court.        While Defendant attempted to raise

the issue in his petition filed on December 12, 2016, that petition was a legal

nullity because Defendant was represented by counsel when he filed it. See

Commonwealth v. Ruiz, 131 A.3d 54, 56 n.4 (Pa. Super. 2015).            In addition,

Defendant did not mention the issue in his Response to the Court's Notice.

Accordingly, it is waived and cannot entitle him to appellate relief.

       Even if Defendant had preserved the issue, his argument before this

 Court would    necessarily   have been that        Attorney   Karam   should   have

 requested leave to amend the Amended PCRA Petition to include a claim of

                                          15
after-discovered   evidence relating to the Groller affidavit.     However, there

would have been no merit to such a claim.         Thus, Attorney Karam was not

ineffective for failing to raise the issue in this Court.

             In Commonwealth v. Starr, 450 Pa. 485, 301 A.2d 592
      (1973), the supreme court [of Pennsylvania] held that a court
      should allow the withdrawal of a guilty plea after sentencing to
      correct a manifest injustice to the defendant. Subsequently, the
      supreme court determined that any after-discovered evidence
      which would justify      a new trial would also satisfy the
      requirements of Starr, supra. Commonwealth v. Peoples, 456
      Pa. 274, 319 A.2d 679 (1974). For a defendant to be entitled to
      a new trial where he has produced after-discovered evidence,
      "the evidence must have been discovered after the trial and
      must be such that it could not have been obtained at the trial by
      reasonable diligence, must now be cumulative or merely
      impeach credibility, and must be such as would likely compel a
      different result." Commonwealth v. Bulted, 443 Pa. 422, 279
      A.2d 158 (1971).

Commonwealth v. Crawford, 427 A.2d 166, 175 (Pa. Super. 1981).

       Here, an after-discovered-evidence         claim     based upon the   Grolier

affidavit would have failed under the final prong, in that it would not have

compelled a different result had Defendant gone to trial.         In Commonwealth

v. Abu-Jamal, 720 A.2d 79, 104-07 (Pa. 1998), the court considered after-

discovered evidence claims relating to several witnesses.          In rejecting the

claims, the court's prevailing rationale was that the testimony of the after-

discovered witnesses, even taken as true, would not have changed the result

 of the defendant's trial because their testimony conflicted with that of other,

 stronger eyewitnesses.    The court stated:



                                          16
            Respecting Appellant's claim that all of these witnesses
      and/or their PCRA proffered testimony constituted "after-
      discovered evidence," we note that ...     there remains the ...
      unequivocal testimony of [Eyewitness 1] and [Eyewitness 2],
      both of, whom presented damaging testimony at trial, which
      testimony renders it unlikely that any of the above claims, either
      singularly or cumulatively, could compel a different verdict.

Id. at 107 n.34.

        Here, the Commonwealth was similarly prepared to offer "damaging"

eyewitness    testimony     implicating   Defendant.       More     specifically,   the

Commonwealth was prepared to offer the testimony of the victim, Mitch

Brown, who positively identified Defendant as the assailant who penetrated

his anus with a broomstick and who held a large butcher knife to his throat

while threatening to slit his throat and to cut off his penis. (Criminal Compl.,

Aff. of Probable Cause ,i,i 12-13, 24, 39; N.T., 10/25/2016, at 60:17-61:3.)

Another Commonwealth witness, Matt Simard, arrived at the victim's home

during the attack and was told by the assailants that the victim was not

home.     (Criminal Cornpl.,   Aff. of Probable Cause ,i 16.)      Simard positively

identified Defendant as being one of the two assailants.          (Id. ,i 27.) Finally,

Defendant's accomplice was granted immunity and was prepared to testify

against Defendant.      (N.T., 10/25/2016,      at 61:4-17.)   Therefore, assuming

for the sake of argument that Defendant chose to go to trial, the purported

testimony of Grolier to the effect that he did not see Defendant "entering"13


 13
         The Court notes that just because Groller did not see Defendant "entering" the
 victim's home when he saw two other males arrive that day does not mean that Defendant

                                           17
the victim's    residence    that   day and that        the   victim   did not    mention

Defendant's name to Groller when describing the assailants after the attack"

would clearly have been outweighed by the testimony of numerous other

witnesses who saw Defendant commit the crimes charged or saw him at the

scene of the crime. As a result, for purposes of an after-discovered              evidence

claim related to Grolier, Defendant would have been unable to sustain his

burden of proving that Groller's testimony would have compelled a different

result.   For this reason, Attorney Karam was not ineffective                for failing to

request permission to amend Defendant's               PCRA Petition to raise such a

claim.

                                                         BY THE COURT:




                                                         ANTHONY S. BELTRAMI, J.




 was not at the victim's home at the time of the assault. This is especially so here because
 the victim described three males, including Defendant, as entering his residence prior to the
 assault. (Criminal Compl., Aff. of Probable Cause ,i,i 8-12.)
 14
         It should be noted that the victim did not know Defendant's name and only knew him
 by his street name, "T-Ross." (Id. ,i,i 6-7, 12-13, 39.)

                                              18